


Exhibit 10.52

 

AMENDMENT No. 1, dated as of January 24, 2007, to CONSULTING AGREEMENT dated as
of January 3, 2007 (the “Agreement”) by and between Lenox Group Inc., with
principal offices at One Village Place, 6436 City West Parkway, Eden Prairie, MN
55344 (“LGI” or the “Company”) and CARL MARKS ADVISORY GROUP LLC, with principal
offices at 900 Third Avenue, 33rd Floor, New York, NY 10022 (“CMAG” or
“Consultant”).

 

1.

Scope

 

Section 2 of the Agreement (captioned “Scope”) shall be amended as follows:

 

CMAG will provide LGI another financial management resource with the addition of
a Managing Director on a monthly basis to assist in the development of the 2007
business plan incorporating cost savings and profit improvement actions plans to
be developed in conjunction with LGI management and to assist in financial
analysis and modeling related to the overall business, segment profitability and
balance sheet tasks.

 

2.

Compensation

 

Section 4 of the Agreement (captioned “Compensation”) shall be amended as
follows:

 

For the services provided by this additional Managing Director, LGI shall pay
CMAG a fee of $50,000 per monthly period. LGI shall pay the fixed monthly fee to
CMAG on the first day of each monthly period in which these additional
consulting services are to be provided. It is estimated that the work to be
performed by this additional resource will require approximately two months to
complete. It is understood that the monthly fee for January 2007 will be pro
rated based on the days actually worked in this month.

 

3.

Continued Binding Effect of Agreement

 

Except as specifically modified in this Amendment No. 1, the Agreement as
heretofore amended shall continue in full force and effect and, as modified
herein, shall be binding in all respects on the parties hereto.

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed and delivered this Amendment No. 1
as of the date first above written.

 

 

 

 

 

LENOX GROUP INC.

 

 

 

 



 

By: 



 

 

 

Stewart M. Kasen
Lead Director

 

 

 

 

CARL MARKS ADVISORY GROUP LLC

 

 

 

 



 

By: 



 

 

 

Marc L. Pfefferle
Partner

 





--------------------------------------------------------------------------------